Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 10.244
 
Vehicle Rental Supply Agreement


     This VEHICLE RENTAL SUPPLY AGREEMENT (the “Agreement”) is effective as of
March 5, 2008 (the “Effective Date”), by and between Expedia, Inc., a Washington
corporation, individually and as agent for Travelscape, Inc. dba Expedia Travel,
a Nevada corporation (“EI”) and Dollar Thrifty Automotive Group, Inc., a
Delaware corporation, for itself and on behalf of its subsidiaries, Affiliates
and licensees collectively (“Supplier”).  All undefined capitalized terms used
in this Agreement shall have the definition set forth on Exhibit A, attached
hereto, or as defined and set forth on Exhibit B, attached hereto.


Recitals


A.  
EI provides travel information and reservation services, both directly and
through Affiliates.



B.  
Supplier provides rental car services to consumers.



C.  
The parties have entered into that Vehicle Rental Supply Agreement, dated April,
2006, as amended by that Addendum and Amendment to Vehicle Rental Supply
Agreement, dated July 24, 2006, as further amended by that Second Addendum to
Vehicle Rental Supply Agreement, dated November 28, 2006, as further amended by
that Third Addendum to Vehicle Rental Supply Agreement, dated August 8, 2007
(collectively, the “Original Agreements”)



D.  
EI and Supplier desire to arrange for information and reservations services for
Supplier’s car rentals to be available through the Booking Channels as provided
in this Agreement.



Agreement


The parties hereby agree as follows:


1.  
Compensation.

 
1.1.  
Agency Commission.  Supplier shall pay EI or its Affiliates commission fees
(“Agency Commission Fees”) equal to [***] of Supplier Agency Revenue.  Supplier
shall pay all Agency Commission Fees on a per-booking basis not later than [***]
after the completion of the applicable car rental.

 
1.2.  
Agency Override.  Supplier shall pay EI the following override fees (“Agency
Override Fees”):

 
 
[***]
 
 
All Supplier Agency Revenue amounts shall be calculated using NPC data as
confirmed by internal Expedia reporting tools.  Supplier shall pay Agency
Override Fees on a quarterly basis, commencing on the Preferred Launch
Date.  Quarterly Agency Override Fee payments shall be calculated by dividing
the Annual Supplier Agency Revenue Targets into four equal parts.  At the end of
each four-quarter period, commencing on the Preferred Launch Date, EI’s
performance shall be evaluated with respect to the Annual Supplier Agency
Revenue Targets and any shortfall or overpayment shall be reconciled not later
than fifteen (15) days from receipt of invoice for such reconciliation.  If EI
achieves or surpasses the applicable performance threshold set forth above in
any given performance period (e.g. quarterly or annually, as applicable), then
the highest applicable Agency Override Amount will apply to all bookings within
that performance period.
 
1.3.  
Merchant Bookings.  In addition to commissionable bookings on which EI may earn
a commission, Supplier  may make Merchant Bookings available for booking through
the Booking Channels, which bookings shall be made available in accordance with
the terms and conditions set forth in Section 2 below.

 
1.3.1.  
Canada Standalone Merchant Bookings.  Without limiting Section 1.3, Supplier
shall make Merchant Bookings available through the Canada Booking Channels in
accordance with the terms and conditions mutually agreed upon by the parties
from time to time.  Supplier shall set the net rates for Merchant Bookings made
available through the Canada Booking Channels under this Agreement in accordance
with a schedule of rates mutually agreed upon by the parties from time to
time.  [***]  If, after [***] of EI sending such notice to Supplier, Supplier
has not made the adjustments, EI may in its sole discretion elect to stop
listing the Supplier’s car rentals in the given market through the Canada
Booking Channels.  Supplier shall provide written notice prior to any increase,
decrease, or change to the rates or terms and conditions.

 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
 
1.3.2.  
Canada Standalone Merchant Override.  Supplier shall pay EI the following
override fees (“Standalone Merchant Override Fees”)

 
 
[***]
 
All Standalone Merchant Performance amounts shall be calculated using EI’s
internal reports based on drop off date bookings and revenue (i.e. bookings made
and revenue calculated as of the date vehicles are returned by the
customer).  Supplier shall pay Standalone Merchant Override Fees on a quarterly
basis, commencing on the Preferred Launch Date.  Quarterly Agency Override Fee
payments shall be calculated by dividing the Annual Standalone Merchant Revenue
Targets into four equal parts.  At the end of each four-quarter period,
commencing on the Preferred Launch Date, EI’s performance shall be evaluated
with respect to the Annual Standalone Merchant Revenue Targets and any shortfall
or overpayment shall be reconciled not later than fifteen (15) days from receipt
of invoice for such reconciliation.  If EI achieves or surpasses the applicable
performance threshold set forth above in any given performance period (e.g.
quarterly or annually, as applicable), then the highest applicable Standalone
Merchant Override Amount will apply to all bookings within that performance
period.  Should Dollar wish to increase participation to additional locations,
new override performance targets will be mutually agreed upon in writing at that
time.
 
1.4.  
Package Bookings.  In addition to commissionable bookings on which EI may earn a
commission, Supplier may file Package Bookings for booking through the Booking
Channels.  Supplier shall make Package Bookings available through the Booking
Channels in accordance with the terms and conditions set forth in Section 2
below.

 
1.5.  
Package Override.  Supplier shall pay EI the following override fees (“Package
Override Fees”):

 
 
[***]
 
 
Package Override performance shall be calculated at the end of each three-month
period, commencing on the Preferred Launch Date, based on drop off date bookings
and revenue (i.e. bookings made and revenue calculated as of the date vehicles
are returned by the customer) as recorded in EI’s internal reporting tools, and
Supplier shall pay Package Override Fees to EI not later than fifteen (15) days
after receipt of invoice for such Package Override Fees to the US Billing
Address or such other address as EI may specify from time to time.  Within
fifteen days from the end of each four-quarter period, commencing on the
Preferred Launch Date, EI shall calculate the annual number of package bookings
for that period. [***]
 
2.  
Parity Obligations.

 
2.1.  
[***]

 
2.2.  
[***]

 
2.3.  
[***]

 
2.4.  
Customer Service Parity.  Supplier shall not discriminate against or disfavor
EI, its Affiliates or any customers of EI or its Affiliates as compared to any
other travel services company in the assessment of service fees or other
charges, in the provision of customer service, in the provision of agent
support, in providing access to any services or features, whether currently
existing, new, upgraded, or updated, or in any other way.

 
2.5.  
[***]

 
2.6.  
[***]

 
 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 
3.  
Display Obligations.

 
3.1.  
[***]

 
3.2.  
Supplier Display Obligations.  Supplier shall place a link entitled “Expedia Car
Rentals” in a prominent and mutually agreed on place on www.dollar.com,
www.thrifty.com, or any other Supplier-owned or controlled web site that offers
Car Rental Inventory for sale to the general public, that shall point to a
mutually agreed on landing page on www.Expedia.com.  Also, Supplier agrees that
EI and its Affiliates may develop, at their own expense, exclusive benefits and
programs for their customers who book car rentals with Supplier through the
Booking Channels (“Benefits Program”).  Supplier shall use commercially
reasonable efforts to accommodate the efforts of EI and its Affiliates to
develop the Benefits Program.

 
4.  
Special Funds.

 
4.1.  
Marketing Incentive Program:  Supplier shall pay [***] of Supplier Agency
Revenue into a fund held by and maintained by EI:

 
4.1.1.  
If the marketing funds have not been exhausted at the end of any three-month
period, commencing on the Preferred Launch Date, the remaining marketing funds
shall be transferred automatically to the marketing funds for the following
three month period. Funds transferred from a prior three-month period shall be
exhausted prior to the use of funds earned in any given three-month period.  If
the transferred marketing funds remain unused after one (1) three-month period,
they shall become property of EI.

 
4.1.2.  
The marketing funds shall be used for purposes of marketing on Expedia.com,
Expedia.ca, or any other EI owned or controlled web sites as may be mutually
agreed between the parties, and may not be exchanged for cash and any marketing
funds not used at the expiration or termination of this Agreement shall revert
automatically to EI.

 
4.1.3.  
Governing Rule for Advertisement Fund: Subject to the other terms and conditions
of this Agreement, the size, form, and placement of promotional exposure in
support of Supplier shall be subject to a mutual prior approval, and will be
governed by the terms and conditions of Expedia’s standard Advertising Insertion
Order and the Rate Card. Additional advertising may be purchased by Supplier at
any time and will be negotiated separately from this Agreement.

 
4.1.4.  
All Supplier Agency Revenue amounts shall be calculated on a monthly basis using
EI’s internal market share reports based on drop off date bookings and revenue
(i.e. bookings made and revenue calculated as of the date vehicles are returned
by the customer).  Supplier shall pay all amounts due pursuant to this
Section 4.1 through NPC, or such other payment processing system as the parties
may mutually agree in writing, on a per booking basis.

 
4.2.  
Car Fund.  Supplier agrees to provide EI with a Car Fund equal to [***] of all
Merchant Booking Revenue.  For the purposes of the Agreement “Car Fund” means
that Supplier shall provide EI an account which EI or its Affiliates may use to
pay for car rentals from Supplier.  Supplier shall credit this account within 25
days after the end of each month in the amount equal to [***] of the Merchant
Booking Revenue. The rentals are subject to the terms and conditions of the
Supplier rental agreement.   This provision plus any positive balance in the Car
Fund shall survive for six (6) months after the termination or expiration of
this Agreement.

 
4.3.  
Premium Memberships.  If Supplier develops a premium membership program,
Supplier shall make available to EI or its Affiliates [***] memberships in such
program for use by employees of Expedia and/or its Affiliates.

 
5.  
Term; Termination; and Remedies.

 
5.1.  
Term.  Unless earlier terminated pursuant to Section 5.2, this Agreement shall
be effective from the Effective Date and will remain in effect for three (3)
years from the Preferred Launch Date (the “Term”).  Notwithstanding this
Section 5.1 and Section 18 of the General Terms and Conditions, the terms and
conditions of the Original Agreement, shall continue in full force and effect,
and shall not be superseded by the terms and conditions of this Agreement until
the Preferred Launch Date, at which time (i) the Original Agreement shall
automatically terminate, (ii) any unexpired override compensation targets and
payout obligations shall be prorated to the Preferred Launch Date and paid
within fifteen (15) days of receipt of invoice for such obligations, and (iii)
the terms and conditions of this Agreement shall come into full force and
effect.

 
5.2.  
Termination.  A party may terminate this Agreement effective immediately only
when:

 
 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 
5.2.1.  
 
The other party breaches a material term of this Agreement and such breach
remains uncured for thirty (30) days after receipt of notice of breach by the
breaching party; or

 
5.2.2.  
The other party files or institutes proceedings for bankruptcy (whether
voluntary or involuntary), becomes insolvent, or makes an assignment for the
benefit of creditors, or commences or becomes subject to any similar action or
proceeding.

 
5.3.  
Remedies.  In addition to the termination rights set forth in Section 5.2 above,
EI, or its Affiliates as applicable, shall, in its sole discretion, have the
right to discontinue the display of Car Rental Inventory for any Supplier
Locations if such Supplier Location breaches Section 2 for a period exceeding
thirty (30) days. In the event that [***] or more of Supplier Locations breach
Section 2 in any given twelve-month period, such breach shall be considered a
material breach by Supplier entitling Expedia to remedies including but not
limited to termination pursuant to Section 5.2 above.

 
6.  
Marketing.  EI and its Affiliates shall have the right to use Supplier’s
trademark to promote Supplier through online and offline advertising, including,
but not limited to, online banner advertising, search engine marketing, or
purchase of keywords.  Supplier shall take all steps reasonably necessary to
accommodate EI’s and its Affiliates’ marketing efforts.

 
7.  
General Terms and Conditions.  The General Terms and Conditions set forth on
Exhibit B, attached hereto, are hereby incorporated and made a part of this
Agreement.

 
8.  
Governing Law, Jurisdiction and Venue.  This Agreement is governed by the laws
of the State of Washington.  Supplier consents to the exclusive jurisdiction and
venue of courts in King County, Washington for all disputes arising out of or
relating to the subject matter hereof.

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the dates indicated below.
 
 
  Expedia, Inc.      
 
 
  (s) Lloyd Johnson 
  Dollar Thrifty Automotive Group, Inc.
 
 
  (s) Charles A. Coniglio 
   Name:  Lloyd Johnson
  Title:  SVP, Transport & Tour
 
   Name: Charles A. Coniglio
  Title:  Vice President
 
  Travelscape, Inc.
  By: Expedia, Inc., its agent
 
  (s) Lloyd Johnson 
 
  Name:  Lloyd Johnson
  Title:  SVP, Transport & Tour
 
 

 

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 
EXHIBIT A
DEFINITIONS
 
“Affiliates” means, with respect to Supplier, any entity that is directly or
indirectly controlling, controlled by or under common control with Supplier
including franchisee locations, and, with respect to EI, Expedia, Inc., a
Delaware corporation and any entity directly or indirectly controlled by
Expedia, Inc., a Delaware corporation.


 “Booking Channels” means all of the Expedia Booking Channels, the Canada
Booking Channels, the Hotwire Booking Channels, and the ECT Booking Channels.


“Canada Booking Channels” means any of the IATA numbers set forth on Exhibit C,
as amended from time to time in Expedia’s reasonable discretion, upon not less
than thirty (30) days prior written notice to Supplier.


 “Car Rental Inventory” shall mean any available Supplier car rental booking,
including, without limitation, terms and conditions relating to cancellation
policy, change policy, refundability, opacity, loyalty program accrual, minimum
advance purchase requirement, maximum advance purchase requirement, length of
rental requirement, weekend rates, class of vehicle, upgrades, required
deposits, mileage charges, loss damage waiver fees, underage driver fees,
additional driver surcharges, state and local taxes, child seats, geographic
restrictions, one way rental policy, peak or surcharge periods, fuel policy and
other non-price elements and rules of rental.


“Dollar Bookings” means any booking made through the Booking Channels of Car
Rental Inventory marketed under the Dollar Brand.


“ECT Agency Revenue” shall mean total time and mileage revenue arising out of a
booking made through an ECT Booking Channel, less applicable taxes and
fees.  Merchant Booking Revenue shall not be considered Supplier Agency Revenue.


“ECT Booking Channels” means any of the IATA numbers set forth on Exhibit D, as
amended from time to time in Expedia’s reasonable discretion, upon not less than
thirty (30) days prior written notice to Supplier.


“Expedia Booking Channels” means any of the IATA numbers set forth on Exhibit E,
as amended from time to time in Expedia’s reasonable discretion, upon not less
than thirty (30) days prior written notice to Supplier.


“Hotwire Booking Channels” means any of the IATA numbers set forth on Exhibit F,
as amended from time to time in Expedia’s reasonable discretion, upon not less
than thirty (30) days prior written notice to Supplier.


“Merchant Booking” means any completed rental made through the Booking Channels
where a fixed non-commissionable net rate (as set by Supplier) is paid to
Supplier regardless of the actual booking price paid by a customer through the
Booking Channels.  Supplier shall provide written notice prior to any change of
the rates or terms and conditions.  On or before the 10th day of each month
during the term of this Agreement, Supplier shall electronically forward to EI a
billing statement in accordance with EI specifications listing all Merchant
Bookings completed by customers booking through the Booking Channels through the
last day of the previous month.  EI or its Affiliate shall remit the base rate
for all Merchant Bookings not less than thirty (30) days after receipt of
invoice therefore.  EI or its Affiliate shall be the merchant of record and
shall pay all associated merchant credit, charge or debit card fees associated
with any Merchant Booking.  EI or its Affiliate shall bear the risk of credit,
charge or debit card collection, including all disputed charges.


“Merchant Booking Revenue” means all revenue received by Supplier in connection
with Merchant Bookings, including Package Bookings, less:  (1) applicable Taxes
and Fees, as defined in Exhibit B, and (2) the cost of optional insurance
products, fuel charges, optional upgrades, infant seats, GPS rentals or other
optional items or services which are sold or rented at the rental counter, made
through the Booking Channels.


“Package Bookings” means Merchant Bookings in which a car rental booking is made
in conjunction with a flight or hotel reservation and a single price is
displayed to the customer without specifying the cost of any single component.
 
 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 
“Package Revenue” means all revenue received by Supplier in connection with
Package Bookings made through the Booking Channels.


“Preferred Launch Date” means the earlier of the date upon which Supplier’s
Thrifty brand first participates in the Preferred Marketing Program on
Expedia.com or August 6, 2008.  EI shall provide Supplier with written
confirmation specifying the Preferred Launch date within two (2) days of the
Preferred Launch Date.


[***]


 “Supplier Agency Revenue” means total time and mileage revenue arising out of
all completed vehicle rentals arising from bookings made through the Booking
Channel, less:  (1) applicable Taxes and Fees, as defined in Exhibit B, (2) the
cost of optional insurance products, fuel charges, optional upgrades, infant
seats, GPS rentals or other optional items or services which are sold or rented
at the rental counter; and (3) the total time and mileage revenue arising out of
all completed vehicle rentals arising from bookings made through the ECT Booking
Channels pursuant to the negotiated programs listed on Exhibit G, attached
hereto.  Merchant Booking Revenue shall not be considered Supplier Agency
Revenue.


“Supplier Booking Channel” means www.dollar.com, www.thrifty.com or any other
online or offline booking channel owned or controlled by Supplier and/or any
Supplier Affiliate.


“Supplier Location” means a physical location where an auto rental business is
operated, including sites for the delivery of rental vehicles, under the
Supplier’s logo, trademarks, or tradenames.


“Third Party Booking Channel” means any online or offline booking channel
authorized by Supplier to book or sell Supplier’s car rentals.


“Thrifty Bookings” means any booking made through the Booking Channels of Car
Rental Inventory marketed under the Thrifty Brand.
 
 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 EXHIBIT B
GENERAL TERMS AND CONDITIONS 

--------------------------------------------------------------------------------

1. Customer Service.  Supplier shall honor all reservations made through the
Booking Channels according to Supplier’s rules and policies in effect at the
time the reservation is made.  Supplier acknowledges that providing superior
customer service is essential not only to the success of its business but also
to the reputation and integrity of EI and its Affiliates, and shall provide the
highest level of customer service to customers that book with Supplier through
the Booking Channels.
 
2. Third Party Rights.  Further, Supplier agrees to honor all reservations made
through EI or any of its Affiliates and, to the extent that the reservation is
made by such an Affiliate:  (a) such Affiliate is a third party beneficiary of
the Agreement, (b) such Affiliate has, in connection with such reservations, all
of the rights and remedies of EI under the Agreement, and (c) the Agreement may
be enforced by EI, such Affiliate, or both.
 
3. Unavailable Bookings.  In the event a car rental is unavailable according to
a confirmed reservation, Supplier shall arrange, at its expense, for a suitable
alternate car rental and shall reimburse the customer for any additional expense
incurred therefore in a manner at least as favorable to the customer as
generally offered by Supplier to its other customers.  In addition, EI shall be
credited with the alternate car rental booking based upon the rental rates
quoted at the time of reservation.
 
4. Customer Inquiries.  In response to all customer inquiries or complaints,
including those referred to it by EI or its Affiliates, Supplier shall provide a
formal written response to EI, shall contact the complaining customer within two
(2) business days, and shall make commercially reasonable efforts to promptly
resolve the complaint
 
5. Advertising to EI’s Customers.  Supplier shall not use information returned
to EI’s system to attempt to or to persuade or induce a customer utilizing the
Booking Channels to make a reservation outside of the Booking Channels or to
cancel a reservation made through the Booking Channels for re-booking through
any other means.  Supplier shall not make, and shall not allow any entity that
Supplier distributes its car rentals through to make, promotional or
merchandising reference to EI or any of its Affiliates’ trademark in any way
except with the express written permission of the EI for each such use,
including making a reference in any promotion or advertisement that does not
directly refer to EI or its Affiliates, but could be understood by a reasonable
person as referring to EI or its Affiliates.
 
6. CRS Booking Fee.  For reservations through the Booking Channels that also
pass through a CRS, the amounts due to EI under this Agreement shall not include
any booking fee that would be due to the CRS separately pursuant to the
applicable agreement between Supplier and such CRS.  Supplier shall be required
to make the CRS booking fee payment directly to the applicable CRS for such
transactions.
 
7. Trademarks.  Supplier hereby grants to EI and its Affiliates a limited,
nontransferable, nonexclusive license to use the trademarks, service marks,
logos, trade names and copyrights of Supplier and its Affiliates (collectively,
the “Marks”) solely for the purpose of
   
promoting Supplier.  Supplier hereby represents and warrants that it has the
full and exclusive right to grant or otherwise permit EI and its Affiliates to
use the Marks as set forth in this Agreement, and that it is aware of no
conflicting third party rights.  Except as set forth in this Agreement, the
right to license and use the Marks shall remain exclusively with Supplier, and
neither EI nor its Affiliates shall have any right to grant sublicenses.  EI and
its Affiliates shall use the Marks exactly in the form provided and in
conformance with any Supplier trademark and logo usage guidelines that Supplier
may provide to EI or its Affiliates in writing from time to time.  Other than
the rights specifically granted herein, no right, title or interest in the
Supplier’s or its Affiliates’ Marks is transferred to EI or its
Affiliates.  Neither EI nor its Affiliates shall take any action inconsistent
with Supplier’s or its Affiliates’ ownership of their Marks, and any benefits
accruing from use of such Marks shall automatically vest in Supplier or its
Affiliates, as applicable.  Neither EI nor its Affiliates shall form any
combination marks with Marks.  Any violation of this Section 7 of these General
Terms and Conditions would not be a material breach.  Provided, however; that
Supplier may terminate the foregoing trademark license if EI breaches this
Section 7 and fails to cure such breach within fifteen (15) days’ written notice
of such breach by Supplier delivered to EI.  Notwithstanding anything to the
contrary herein, in its keyword purchasing activities, Expedia agrees not to
outrank an advertising or sponsorship position triggered in Google, Yahoo, MSN,
Ask, AOL and Looksmart with respect to the following Supplier trademarks:
“Thrifty”, “Thrifty Car Rental”, “Be Smart, Buy Thrifty”, “Drivewise”,
“Thrifty.com”, “The Sensible Alternative”, “Blue Chip”, “True Blue Pride”, “Best
of All, It’s Thrifty”, “Thrifty Rental Car”, Thrifty Rental Cars”, “Thrifty Car
Rentals”, “Blue Chip Rewards”, “SmartBiz”, “Dollar”, “Dollar Rent A Car”,
“Dollar Makes Sense”, “Dollar.com”, “Dollar Travel”, “Dollar Tours”, “Dollar Car
Rental”, “Dollar Car Rentals”, “Dollar Rental Car”, “Dollar Rental Cars” “Home
of Our Lowest Rates”, “Fastlane”, “Dollar Express Rewards”, “Dollar Express”,
“Dollar 4Business” and “Right on the Airport. Right On.”.  Supplier agrees not
to outrank an advertising or sponsorship position triggered in Google, Yahoo,
MSN, Ask, AOL and Looksmart with respect to the following Expedia trademarks:
[“EXPEDIA”, “EXPEDIA.COM”, EXPEDIA TRAVELS”, “EXPEDIA TO GO”, “TRIPCONTROLLER”,
“TRAVELLER OPINIONS”, “NEWTRADE”, “WWTE”, “WHERE TO FIND THE ONE OF A KIND”,
“DON’T JUST TRAVEL. TRAVEL RIGHT”, OR “TRAVELSCAPE”].  Supplier represents to
Expedia that Supplier shall not place restrictions on Expedia’s keyword bidding
activities that are more restrictive than those that Supplier places on any
other Third Party Booking Channels.
 
8. Reporting of Bookings.  Through NPC or other mutually agreed upon method,
Supplier shall deliver to EI electronic reports detailing the booking
information for each car reservation in a record layout format that contains the
information specified in Exhibit G or such other format as is reasonably
satisfactory to EI.
 
9. Audits.  Supplier agrees to keep all proper records and books of account and
all proper entries therein relating to any calculations to be made by Supplier
under this agreement for up to thirty-six (36) months from date of rental.  EI
may cause an audit to be made, at its expense, of


A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Supplier’s applicable records in order to verify such calculations provided to
EI no more than twice per year.  Such audit may be conducted by EI’s accounting
department after not less than 72 hours prior written notice to Supplier, and
shall be conducted during regular business hours at Supplier’s offices and in
such a manner as not to interfere with Supplier’s normal business
activities.  If an audit reveals an underpayment of five percent (5%) or more,
then Supplier shall promptly pay the amount of the underpayment to EI and
reimburse EI for its reasonable costs and expenses related to the audit. If an
audit reveals an overpayment of five percent (5%) or more, then EI shall
promptly pay the amount of the overpayment to Supplier.
 
10. System Connection, Ownership and Management.  The connection between
Supplier’s internal reservation system and reservation services to EI shall
initially be made through the Worldspan Computer Reservation System
(“CRS”).  Such connection may in the future be made through other means in
addition to or in lieu of the Worldspan CRS including, but not limited to,
connection through one or more other CRSs.  Each party shall be responsible for
all costs and expenses related to maintaining its computers, networks,
communications, and connections, including without limitation those between
Worldspan, EI’s systems, and Supplier’s internal reservation system.  Each party
acknowledges that nothing in this Agreement constitutes an assignment or
transfer of any right in the systems, software, networks or intellectual
property of the other party.
 
11. DISCLAIMER.  EI DISCLAIMS, AND SUPPLIER HEREBY WAIVES, ALL WARRANTIES WITH
RESPECT TO EI, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
 
12.  LIMITATION OF LIABILITY.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT OR WITH THE DELAY OR
INABILITY TO USE EI’S BOOKING CHANNELS, OR FOR ANY INFORMATION, PRODUCT OR
SERVICE OBTAINED THROUGH EI, OR OTHERWISE ARISING OUT OF THE USE OF EI’S BOOKING
CHANNELS, WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN
IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF DAMAGES. IF EI IS, IN ANY
EVENT, FOUND LIABLE TO SUPPLIER FOR ANY DAMAGES, THEN SUPPLIER’S REMEDY SHALL BE
LIMITED TO THE AMOUNT OF ANY FEES OR CHARGES PAID BY SUPPLIER TO EI FOR ALL
TRANSACTIONS RELATING TO THE MATTER FOR WHICH THE LIABILITY HAS BEEN
DETERMINED.  EI SHALL NOT BE RESPONSIBLE FOR OR LIABLE TO SUPPLIER DUE TO THE
FAILURE OF ANYONE WITH A RESERVATION OR PURCHASE MADE THROUGH EI TO REMIT
PAYMENT TO SUPPLIER FOR SUCH RESERVATION OR PURCHASE OR FOR ANY OTHER DISPUTE
BETWEEN SUPPLIER AND ANY USER OF THE BOOKING CHANNELS OR ANYONE ELSE.
 
13. Governing Law, Jurisdiction and Venue.  This Agreement is governed by the
laws of the State of Washington.  Supplier consents to the exclusive
jurisdiction and venue of courts in King County,
   
Washington for all disputes arising out of or relating to the subject matter
hereof.
 
14. Relationship.  No joint venture, partnership, or employment relationship
exists between Supplier and EI as a result of this Agreement.  Neither EI nor
Supplier shall hold itself out as representative, or employee of the other
party.  Except as expressly provided herein, this agreement is intended for the
benefit of the parties hereto and no other party shall claim rights hereunder,
whether as a third party beneficiary or otherwise.
 
15. No Waiver.  No term hereof shall be deemed waived and no breach excused
unless such waiver or consent shall be in writing and signed by the party
claimed to have waived or consented.  Any consent by any party to, or waiver of,
a breach by the other, shall not constitute a consent to, waiver of, or excuse
for any other different or subsequent breach.
 
16. Assignment. Neither EI nor Supplier may assign, hypothecate, pledge or
sublicense any of its rights or obligations hereunder without the prior written
consent of the other party, which consent shall not be unreasonably withheld;
provided, however, that either party may assign to an Affiliate without written
consent.
 
17. Notices.  Any notice required by this Agreement or otherwise made shall be
made by prepaid first class U.S. mail or recognized overnight delivery service
(or by email or fax provided that such notice is also sent via first class U.S.
mail or recognized overnight delivery), addressed as follows:
 
If to EI:
Expedia, Inc.
Attn:  Michael Flory
3150 139th Ave. S.E., Suite 500
Bellevue, WA  98005
Fax:  (425) 546-7240
Email: mflory@expedia.com
 
If to Supplier:
Dollar Thrifty Automotive Group, Inc.
Attn:  Charlie Coniglio
5330 E. 31st Street
Tulsa, OK  74135
Fax:  (918) 669-3243
 
With copy to:
Expedia, Inc.
Attn:   General Counsel
3150 139th Ave. S.E., Suite 500
Bellevue, WA  98005
Fax:  (425) 546-7251
 
 
With  copy to:
Dollar Thrifty Automotive Group, Inc.
Attn:  General Counsel
5330 E. 31st Street
Tulsa, OK  74135
Fax:  (918) 669-3046
 
A party may change its address for notice by providing written notice to the
other party as provided herein.
 
18. Entire Agreement; Modifications.  This Agreement and any Ad Insertion
Agreement executed pursuant to this Agreement constitute the entire
understanding and agreement between EI and Supplier and it supersedes all prior,
contemporaneous or subsequent oral communications between the parties with
respect to the subject matter.  This Agreement may only be amended or modified
in a writing signed by the party sought to be bound by the amendment or
modification.  If any term of this Agreement is found by a court of competent
jurisdiction to be invalid or unenforceable, the remainder of the Agreement
shall continue in effect without the invalid or unenforceable term. 

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
19. Confidentiality.  This Agreement and the information exchanged by the
parties hereunder, including the terms and conditions hereof, shall be
considered Confidential Information and is subject to the terms of the
Non-Disclosure Agreement between the parties dated March 20, 2002.
 
20.  Public Statements; No Disparagement.  The parties agree that, upon
execution of this Agreement, Supplier shall draft a press release and the
parties shall work together in good faith to finalize and issue the press
release announcing the execution of this Agreement that is mutually agreeable to
each party.  Neither Supplier nor EI shall make disparaging comments about the
other party, its products or services.  Neither party shall make any statement,
reference or comment about the other party that could influence a potential
customer not to use or buy a product or service offered by such other party,
including any statements, references or comments that do not directly refer to
such other party but could be understood by a reasonable person as referring to
such other party.
 
21. Indemnity.  Supplier agrees to defend, indemnify and hold EI and its
Affiliates and their officers, directors, partners, agents and employees
harmless from and against any and all third party claims, demands, liabilities,
actions, judgments, and expenses, arising out of or related to (i) any claim
that EI’s or its Affiliates’ use of the Trademarks as permitted under Section 7
of these General Terms and Conditions infringes or misappropriates any patent,
copyright, trademark, trade dress, trade secret or other intellectual property
or other, proprietary or property right of any third party, (ii) the furnishing
of any services (transportation or otherwise) or data by Supplier, (iii) a
breach by Supplier of any applicable law or regulation; or (iv) a breach by
Supplier of this Agreement (the “Supplier Claims”).  Supplier will pay any and
all costs, damages and expenses, including, but not limited to, reasonable
attorneys’ fees and costs awarded against or otherwise incurred by EI or its
Affiliates in connection with or arising from any such Supplier Claims.  EI
agrees to defend, indemnify and hold Supplier and its Affiliates and their
officers, directors, partners, agents and employees harmless from and against
any and all third party claims, demands, liabilities, actions, judgments, and
expenses, arising out of or related to (i) the booking of car rental
reservations through the Booking Channels, (ii) a breach by EI of any applicable
law or regulation; or (iii) a breach by EI of this Agreement.  The indemnified
party must promptly notify the indemnifying party in writing of a claim for
which the indemnified party is seeking indemnification (“Indemnification
Claim”); the failure to give prompt notice shall not relieve the indemnifying
party of its obligations except to the extent that the indemnifying party is
damaged as a result.  At all times, the indemnifying party shall have sole
control over the defense and settlement of an Indemnification Claim.  Any
indemnified party has the right, but not the duty, to participate in the defense
and/or settlement of any Indemnification Claim with counsel of its own choosing
and at its own expense, provided that the indemnified party and its counsel
cooperate with and follow the direction of the indemnifying party in the defense
of such Indemnification Claim.
 
22. Insurance.  Supplier represents and warrants that it has liability insurance
coverage in an amount that is consistent with industry practice.  To the extent
permitted by the law of Supplier’s jurisdiction, Supplier shall either (a) name
EI and its Affiliates as an additional insured on any liability insurance
policies on which it pays premiums,
   
and deliver to EI certificates of insurance that verify compliance with the
preceding clause or (b) provide other evidence of insurance acceptable to EI
that indicates that EI and its Affiliates will be covered by Supplier's
insurance in the event of a claim relating to this Agreement.  Supplier shall
cause EI to receive thirty (30) days prior written notice before such insurance
is cancelled or expires.  No later than ten (10) days prior to the date of
expiration of an existing insurance policy, Supplier shall deliver new
certificates (or other evidence) of insurance to EI for any renewal
policies.  EI may terminate this Agreement if Supplier fails to comply with this
provision.
 
23. Taxes and Fees.  Supplier shall pay to the appropriate tax authorities the
full amount of Taxes and Fees applicable to all rental car reservations.  The
term “Taxes” shall mean any and all taxes imposed by a federal, state or local
government or authority upon the rental of a vehicle, including, without
limitation, airport taxes, tourism development taxes, whether the tax obligation
falls upon the individual Customer or upon the operator of the Supplier Location
or otherwise, and any similar tax or non-tax charge, fee, pass-through or
surcharge imposed on the basis of the rental, possession, or use of a rental car
or Supplier Location.  The term “Fees” shall mean any fees, charged by Supplier
or Supplier Location in addition to the base rental rate, including, without
limitation, airport franchise or concession recoupment fees, consolidated
facility charges or any other charges.
 
24. Tax Indemnity.  Supplier shall indemnify, defend and hold harmless EI and
its officers, directors, employees, agents and Affiliates  from and against all
assessments or payments for tax, interest and penalties for Taxes and Fees
applicable to any rental car reservations as a result of (1) any Taxes and Fees
calculated by Supplier being incorrect or (2) Supplier failing to pay, in whole
or in part, any Taxes and Fees.  EI shall indemnify, defend and hold harmless
Supplier and its officers, directors, employees, agents and Affiliates from and
against all assessments or payments for tax, interest and penalties for the
difference between the actual booking price paid by a customer for a Merchant
Booking less the net rate as set by Supplier.  Each party further agrees, as
part of this indemnification, to reimburse the other party and its officers,
directors, employees, agents and Affiliates for any reasonable out-of-pocket
expenses, including attorney’s fees and expenses, an Indemnitee may have
incurred in connection with any such assessment or payment.
 
 
25. Force Majeure. If the performance of this Agreement or any obligation
hereunder is prevented, restricted or interfered with by any act or condition
whatsoever beyond the reasonable control of the affected party, the party so
affected, upon giving prompt notice to the other party, shall be excused from
such performance, except for the making of payments hereunder, to the extent of
such prevention, restriction, or interference, for so long as the non-performing
party uses reasonable efforts to resume performance.  In the event of a
non-performance pursuant to this Section 25 for more than sixty (60) days, the
other party may terminate this Agreement upon sixty (60) days written notice to
the other party.
 
 

 
 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

EXHIBIT C
CANADA BOOKING CHANNELS


●
For purposes of this Agreement, this Agreement includes car reservations booked
under the following IATA numbers:



[***]
 
Any third party that facilitates the booking of car rentals through Expedia and
those IATA numbers specified above


 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.

 
 
EXHIBIT D
ECT BOOKING CHANNELS




●
For purposes of this Agreement, this Agreement includes car reservations booked
under the following IATA numbers:



[***]
 
Any third party that facilitates the booking of car rentals through Expedia and
those IATA numbers specified above
 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 
 EXHIBIT E
EXPEDIA BOOKING CHANNELS




●
For purposes of this Agreement, this Agreement includes car reservations booked
under the following IATA numbers:



[***]


    Any third party that facilitates the booking of car rentals through Expedia
and those IATA numbers specified above.
 

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 
 
EXHIBIT F
HOTWIRE BOOKING CHANNELS
 
 
· 
For purposes of this Agreement, this Agreement includes car reservations booked
under the following IATA numbers:

 
[***]


    Any third party that facilitates the booking of Car rentals through Expedia
and those IATA numbers specified above.
 


 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 
EXHIBIT G
REPORTING FORMAT


 
 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
FIRST AMENDMENT
TO
VEHICLE RENTAL SUPPLY AGREEMENT


This FIRST AMENDMENT (the “First Amendment”) to Vehicle Rental Supply Agreement
dated March 5, 2008 (the “Original Agreement”), by and between Expedia, Inc., a
Washington corporation, individually and as agent for Travelscape, LLC, a Nevada
limited liability company dba Expedia Travel (together, Expedia, Inc. and
Travelscape, LLC shall be known as “EI”) and Dollar Thrifty Automotive Group,
Inc., a Delaware corporation, for itself and on behalf of its subsidiaries and
licensees (collectively, “Supplier”), is entered into as of February 1, 2009
(“Amendment Effective Date”).  Together, this First Amendment and the Original
Agreement shall be known as the “Agreement”.  Capitalized terms not defined in
this First Amendment are defined in the Original Agreement.  The parties hereby
agree as follows:


1.
As of February 1, 2009, Section 1.3.2., Canada Standalone Merchant Override is
hereby amended and restated in its entirety as follows:
 

 
1.3.2.  
Canada Standalone Merchant Override.  Supplier shall pay EI the following
override fees (“Standalone Merchant Override Fees”)

 
 
[***]

 
All Standalone Merchant amounts shall be calculated using EI’s internal reports
based on drop off date of rentals and revenue (i.e. consummated rentals and
revenue calculated as of the date vehicles are returned by the
customer).  Supplier shall pay Standalone Merchant Override Fees on a quarterly
basis, commencing on the Preferred Launch Date.  Quarterly Agency Override Fee
payments shall be calculated by dividing the Annual Standalone Merchant Revenue
Targets into four equal parts.  At the end of each four-quarter period,
commencing on the Preferred Launch Date, EI’s performance shall be evaluated
with respect to the Annual Standalone Merchant Revenue Targets and any shortfall
or overpayment shall be reconciled not later than fifteen (15) days from receipt
of invoice for such reconciliation.  If EI achieves or surpasses the applicable
performance threshold set forth above in any given performance period (e.g.
quarterly or annually, as applicable), then the highest applicable Standalone
Merchant Override Amount will apply to all bookings within that performance
period.
 
 
2.  
2008 Overrides.  The parties acknowledge and agree that override payments due to
EI pursuant to Section 2.7 of that Vehicle Rental Supply Agreement by and
between EI and Supplier dated May 1, 2006 (the “2006 Agreement”), as amended
have not been made, and that such payments shall be made in a single lump-sum
payment to be made by Supplier not later than thirty (30) days after the
Effective Date of this First Amendment.  For purposes of calculating such
overrides, the applicable annual override thresholds shall be prorated in order
to account for the five-month period (i.e., March 2008 – July 2008) during which
Dollar and Thrifty merchant products were made available through EI’s Canada
booking channels pursuant to Section 2.7 of the 2006 Agreement.

 
3.  
[***]

 
4.  
Except as expressly amended by this First Amendment, the Original Agreement
shall remain in full force and effect.  All signed copies of this First
Amendment shall be deemed originals.

 

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 
    IN WITNESS WHEREOF, the parties have executed this First Amendment effective
as of the Amendment Effective Date set forth above.
 
 
Expedia, Inc.
 
Dollar Thrifty Automotive Group, Inc.
     
(s) Greg Schulze
 
(s) R. Scott Anderson
Name: Greg Schulze
 
Name:
 
Date: 29, April 2009
 
Date:
 
Title: VP, Transport & Tour
 
Title:
       
Travelscape, LLC
    By: Expedia, Inc., its agent          
(s) Greg Schulze
   
Name: Greg Schulze
   
Date: 29, April 2009
   
Title: VP, Transport & Tour
         


 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.

 


SECOND AMENDMENT

TO
VEHICLE RENTAL SUPPLY AGREEMENT


     This SECOND AMENDMENT (the “Second Amendment”) to Vehicle Rental Supply
Agreement dated March 5, 2008 (the “Original Agreement”), as previously amended
by that First Amendment to Vehicle Rental Supply Agreement dated April 1, 2009
(the “First Amendment”) by and between Expedia, Inc., a Washington corporation,
individually and on behalf of Travelscape, LLC, a Nevada limited liability
company dba Expedia Travel, and on behalf of  WWTE Travel Ltd., an Irish limited
corporation (together, Expedia, Inc., Travelscape and WWTE Travel Ltd. shall be
known as “EI”) and Dollar Thrifty Automotive Group, Inc., a Delaware
corporation, for itself and on behalf of its subsidiaries and licensees
(collectively, “Supplier”), is entered into as of July 10, 2009 (“Second
Amendment Effective Date”).  Together, this Second Amendment, the Original
Agreement and First Amendment shall be known as the “Agreement”.  Capitalized
terms not defined in this Second Amendment are defined in the Agreement.


RECITALS


WHEREAS, EI and Supplier are parties to the Original Agreement and First
Amendment; and


WHEREAS, pursuant to the Original Agreement, as amended, Supplier is obligated
to contribute an amount equal to [***] of all Merchant Booking Revenue to the
Car Fund; and


WHEREAS, as of the Second Amendment Effective Date, EI and Supplier desire to
replace any amounts currently held in the Car Fund with an amount equal to
[***]; and


WHEREAS, EI and Supplier desire to modify Section 4.2 of the Original Agreement
such that Supplier shall contribute an additional annual amount equal to [***]
per year to the Car Fund as set forth below.


NOW, THEREFORE, the parties hereby agree as follows:


1.  
Car Fund Initial Contribution.  Within ten (10) days of the Second Amendment
Effective date, Supplier shall establish a fund equal to [***] to be used by EI
for the purpose of paying for car rentals from Supplier (the “Car Fund”).  This
Car Fund shall replace any Car Fund maintained pursuant to the Original
Agreement.

 
2.  
Car Fund Annual Contribution.  Supplier shall contribute an additional annual
amount equal to [***] per year to the Car Fund that shall be divided into twelve
(12) equal monthly contributions per year due on the first of each calendar
month beginning on August 1, 2009.

 
3.  
Car Fund Terms.  Car rentals made by EI using the Car Fund shall be subject to
the terms and conditions of the Supplier Rental Agreement.  This provision plus
any positive balance remaining in the Car Fund on the expiration or termination
of the Agreement shall survive for six (6) months after such expiration or
termination.

 
4.  
Section 4.2 of the Original Agreement is hereby deleted in its entirety and
replaced with Sections 1-3 above.

 
5.  
All terms and conditions set forth in the Original Agreement and/or the First
Amendment and not explicitly amended, modified, or deleted herein shall remain
in full force and effect.

 
 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 
IN WITNESS WHEREOF, the parties have executed this Second Amendment effective as
of the Second Amendment Effective Date set forth above.
 
Expedia, Inc.
 
Dollar Thrifty Automotive Group, Inc.
as agent or Travelscape, LLC     and as agent for WWTE Travel Ltd.              
 
(s) Greg Schulze
 
(s) Charlie Coniglio
Name: Greg Schulze
 
Name:
  Charlie Coniglio
Title: VP, Transport & Tour
 
Title
  VP,  Marketing
Date: 29, Sep 2009
 
Date
  8/5/09      


 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.

 
THIRD AMENDMENT

TO
VEHICLE RENTAL SUPPLY AGREEMENT
 
 
This THIRD AMENDMENT (the “Third Amendment”) to Vehicle Rental Supply Agreement
effective March 5, 2008 (the “Original Agreement”), as previously amended by
that First Amendment to Vehicle Rental Supply Agreement effective April 1, 2009
(the “First Amendment”), that Second Amendment to Vehicle Rental Supply
Agreement effective July 10, 2009 (the “Second Amendment”), by and between
Dollar Thrifty Automotive Group, Inc., a Delaware corporation, for itself and on
behalf of its subsidiaries, Affiliates and licensees (collectively, “Supplier”)
and Expedia, Inc., a Washington corporation, individually and as agent for
Travelscape, LLC, a Nevada limited liability company dba Expedia Travel, is
entered into as of June 16, 2011 and shall be effective as of August 1, 2011
(the “Third Amendment Effective Date”).  Together, this Third Amendment, the
Original Agreement, First Amendment and Second Amendment shall be known as the
“Agreement.”
 
 
RECITALS
 
 
WHEREAS, EI (as defined below) and Supplier are parties to the Agreement, which
sets forth the terms and conditions for information and reservations services
for Supplier’s car rentals to be made available through the Booking Channels;
and
 
 
WHEREAS, EI (as defined below) and Supplier desire to amend the Agreement as set
forth herein;
 
 
NOW, THEREFORE, the parties hereby agree as follows:
 


 
AGREEMENT
 


 
1.
The Agreement shall include Carrentals LLC, a Delaware limited liability company
(“Carrentals”).  Expedia, Inc., Travelscape, LLC, and Carrentals shall be
collectively referred to in the Agreement as “EI” or “Expedia".

 
2.     The first sentence of Section 1.1 of the Agreement shall be amended and
restated in its entirety as follows:
 
“Supplier shall pay EI or its Affiliates commission fees (“Agency Commission
Fees”) equal to [***] of Supplier Agency Revenue.”


 3.
For all periods commencing on or after the Third Amendment Effective Date, the
table in Section 1.2 of the Agreement  shall be shall be amended and restated in
its entirety as follows:

 
 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 
[***]


For the avoidance of doubt, the Agency Override Fees for any period(s)
commencing prior to the Third Amendment Effective Date shall use the prior table
in Section 1.2 of the Agreement.


4.     A new Section 1.6 shall be added to the Agreement, as set forth below:
 
“1.6.  Carrentals Fee.  Supplier shall pay an additional booking fee of [***]
for each completed rental made through the Carrentals Booking Channels.”
 
5.     The following shall be added at the end of Section 3.1 of the Agreement:
 
[***]
 
 
 4.
The lead-in clause of Section 4.1 of the Agreement shall be amended and restated
in its entirety as follows:  “Subject to Section 4.1.5, Supplier shall pay [***]
of Supplier Agency Revenue into a fund held by and maintained by EI:”

 
5.      A new Section 4.1.5 shall be added to the Agreement, as set forth below:
 
“4.1.5                 Supplier’s obligation to pay [***] of all Supplier Agency
Revenue arising from the Carrentals Booking Channels shall be suspended until
such time as EI has provided written notice to Supplier (which the EI and
Supplier agree may be delivered via email) that the Carrentals Booking Channels
are able to display advertising.  For all periods during the Term following such
written notice, Supplier shall be obligated to pay [***] of all Supplier Agency
Revenue, including Supplier Agency Revenue arising from the Carrentals Booking
Channel.”
 
6.      Subsection 2 of Section 4.2 of the Agreement shall be deleted in its
entirety and replaced with the following:
 
“2.  Car Fund Annual Contribution.  Supplier shall contribute an additional
annual amount equal to [***] per year to the Car Fund that shall be divided into
twelve (12) equal monthly contributions per year, due on the first of each
calendar month beginning on August 1, 2011.”
 
7.      Section 5.1 of the Agreement shall be deleted in its entirety and
replaced with the following:
 
“5.1.  Term.  Unless earlier terminated pursuant to Section 5.2, this Agreement
shall be effective from the Effective Date and will remain in effect through
July 31, 2015.
 
8.     The following amendments shall be made to the definitions in Exhibit A to
the Agreement:
 
a.  
The following definitions shall be amended and restated in their entirety as
follows:

 
“Booking Channels” means all of the Expedia Booking Channels, the Canada Booking
Channels, the Hotwire Booking Channels, the ECT Booking Channels and the
Carrentals Booking Channels.”
 
 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 
“Preferred Launch Date” means August 1, 2008, which is the date on which
Supplier’s Thrifty brand first participated in the Preferred Marketing Program
on Expedia.com.
 
b.  
The following shall be added as a new definition:

 
“Carrentals Booking Channels” shall be the IATA numbers set forth on Exhibit I,
which are assigned to Carrentals by Supplier for to identify bookings made via
the direct connect interface(s) connecting Carrentals to Supplier, which IATA
numbers may be amended from time to time in Supplier’s reasonable discretion,
upon not less than thirty (30) days written notice to Expedia.
 
 
  9.
Except as expressly amended by this Third Amendment, the Agreement shall remain
in full force and effect.  Capitalized terms not defined in this Third Amendment
are defined in the Agreement.  All signed copies of this Third Amendment shall
be deemed originals. All terms and conditions set forth in the Agreement and not
explicitly amended, modified, or deleted herein shall remain in full force and
effect.

 

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 
IN WITNESS WHEREOF, the parties have executed this Third Amendment effective as
of the Third Amendment Effective Date set forth above.
 
Expedia, Inc.
 
Dollar Thrifty Automotive Group, Inc.
individually and on behalf of 
Travelscape, LLC
  individually and on and on behalf of its subsidiaries, Affiliates and
licensees      
(s) Glen Wallace
 
(s) R. Scott Anderson
Name: Glen Wallace
 
Name:
  R. Scott Anderson
Title: VP, Transport Strategy
 
Title:
  Sr. Executive VP Date: 6/16/2011  
Date:
  6/16/2011      
Carrentals LLC
         
(s) Glenn Wallace
   
Name: Glenn Wallace
   
Title: VP, Transport Strategy
    Date: 6/16/2011          

 




A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 
EXHIBIT I
 
CARRENTALS BOOKING CHANNELS
 


 
●
 For purposes of this Agreement, this Agreement includes car reservations booked
via the direct connect interface(s) connecting Carrentals to Supplier and
referencing the following IATA Numbers:

 
 
[***]
 
[***]
 


         Any third party that facilitates the booking of car rentals through
Expedia and those IATA numbers specified above.
 
 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY "***" HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

 